The plaintiff was a passenger upon the Vanderbilt Avenue line of the Nassau Electric Railroad Company, and had paid his fare of five cents. He demanded a transfer ticket over the Brooklyn City Railroad Company's line from its intersection with the Vanderbilt Avenue line, in the city of Brooklyn, which was refused, and this action was brought to recover the penalty given by the statute therefor.
The history of the legislation upon the subject and the construction of the various enactments pertaining thereto are covered by our opinion in the case of Griffin v. InterurbanStreet Railway Company (179 N.Y. 438). That opinion covers all of the points involved herein, with one exception. It is now contended on behalf of the appellant that the Brooklyn City Railroad Company, over which the plaintiff *Page 453 
demanded a transfer, was not a railroad "embraced in such contract" of the defendant company, within the meaning of section104 of the Railroad Law. The defendant, the Brooklyn Heights Railroad Company, was operating the Brooklyn City Railroad and the Vanderbilt Avenue line of the Nassau Electric Railroad Company under two separate leases, one executed in 1893 and the other in 1900. The statute provides that "every such corporation entering into such contract shall carry or permit any other party thereto to carry between any two points on the railroads or portions thereof embraced in such contract any passenger desiring to make one continuous trip between such points for one single fare, not higher than the fare lawfully chargeable by either of such corporations for an adult passenger. Every such corporation shall upon demand, and without extra charge, give to each passenger paying one single fare a transfer, entitling such passenger to one continuous trip to any point or portion of any railroad embraced in such contract, to the end that the public convenience may be promoted by the operation of the railroads embraced in such contract substantially as a single railroad with a single rate of fare." It is contended that the railroad lines of the Nassau Electric Railroad Company are not embraced in the lease made by the Brooklyn City Railroad Company to the defendant and that the Brooklyn City Railroad lines are not embraced in the lease made by the electric railroad company to the defendant, and, therefore, there is no obligation on the part of the defendant to grant transfers from one of those lines to the other. In order to determine this question we think it important to first consider the nature of the obligation of the defendant company, arising under the statute, upon its executing the lease of the Brooklyn City Railroad Company. It will be observed that the language of the statute is that "every such corporation entering into such contract shall carry," etc. The obligation to carry, therefore, arises from the entering into the contract. The defendant company was the lessee and entered into the contract with the lessor, thereby undertaking to operate the roads of the *Page 454 
lessor company. When a street surface railroad company, engaged in the operation of a railroad under the statute, leases another railroad and commences to operate the same, which roads intersect each other, the evident purpose of the act was that they should be deemed "embraced" in the contract and that passengers should be transferred from one road on to the other so as to entitle "such passenger to one continuous trip to any point or portion of any railroad embraced in such contract, to the end that the public convenience may be promoted by the operation of the railroads embraced in such contract, substantially as a single railroad with a single rate of fare." We think, therefore, that a fair and reasonable construction of the statute is that the lessee railroad, in taking a lease of another railroad, undertakes to transfer passengers from its own line to that of the leased line and vice versa. If we are correct in this construction it would then follow that when the defendant company subsequently leased the Vanderbilt Avenue line of the Nassau Electric Railroad Company it undertook to transfer passengers from the Vanderbilt Avenue line over its own road and thence, by its former lease, to transfer passengers over the Brooklyn City lines and vice versa. In other words, the roads leased by the defendant company, in effect, became the roads of that company, operated by it, and when it leased other roads and commenced their operation the obligation was to transfer passengers over all of the roads operated by it for a single fare.
The judgment should be affirmed, with costs.
CULLEN, Ch. J., BARTLETT, HAIGHT, MARTIN, VANN and WERNER, JJ., concur; GRAY, J., not sitting.
Judgment affirmed. *Page 455